Citation Nr: 0820483	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for hearing loss disability and assigned an initial 
noncompensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Travel Board hearing in 
December 2007.  Several days before the hearing, the veteran 
contacted VA to request that the hearing be rescheduled, due 
to a family emergency that he expected to last beyond the 
date of the scheduled hearing.  However, this request for 
rescheduling did not reach the Travel Board Team until after 
the date of the scheduled hearing.  Because the veteran has 
presented good cause for his request to reschedule the 
hearing, it is the Board's opinion that the veteran should be 
afforded another Travel Board hearing date.  The Board notes 
that this is the second time the veteran's Travel Board 
hearing has been rescheduled, and the veteran should make 
every effort to attend the Travel Board hearing when it is 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that the Travel 
Board hearing requested by the veteran at 
the local RO may be rescheduled.  The 
veteran should be advised of the options 
for his Board hearing, including by 
videoconference.  The veteran and his 
representative should be notified of the 
date, time and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request or 
fails to report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the 
Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



